internal_revenue_service number release date index number ------------------------ ----------------------------------- ----------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-153610-08 date date legend a state date date dear -------------- ---------------------------------- ----------------------- ------------- ---------------------- -------------------------- this letter responds to a letter dated date submitted by your authorized representative on behalf of a requesting a ruling concerning the federal_income_tax consequences of the contribution of property to an existing partnership facts according to the information submitted a is a state limited_liability_company formed on date for the purpose of making investments in various stocks and securities on date a had original members consisting of trusts and other limited_liability companies a was formed to lower investment costs and create greater investment opportunity for its members that would otherwise not be available to them as separate investors a’s portfolio includes currently publicly traded domestic and foreign common stocks and options representing numerous different companies and a broad range of sectors in the market however the llc agreement allows for a to acquire hold manage sell or otherwise dispose_of various types of securities and investments plr-153610-08 on date a executed the first amended and restated limited_liability_company agreement the llc agreement which reflected certain assignments by the original members to other entities the original member and their assignees is each a founding member and collectively founding members and also admitted five new members which were comprised of four limited_liability companies and one family_foundation each a new member and collectively new members in coordination with the execution of the llc agreement the new members will make capital contributions to a in exchange for membership interests and certain founding members will make additional capital contributions to a in exchange for additional membership interests with regard to the anticipated capital contributions of the new and founding members a has represented the following the new and founding members will contribute solely cash and or a diversified portfolio of stocks and securities to a there is no plan or intention for the new and founding members to transfer assets other than cash and or a diversified portfolio of stocks and securities to a any other transferor who has contributed or will contribute assets to a has contributed or will contribute solely cash and or a diversified portfolio of stocks and securities to a for the purposes of these representations a portfolio of stocks and securities is diversified if it satisfies the and percent tests of sec_368 of the internal_revenue_code applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the government securities are acquired to meet the requirements of sec_368 law and analysis sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 provides that no gain_or_loss is recognized if one or more persons transfer property to a corporation solely in exchange for stock_or_securities in a corporation and immediately_after_the_exchange the transferors control the transferee plr-153610-08 corporation sec_351 provides that sec_351 does not apply to a transfer of property to an investment_company sec_1_351-1 of the income_tax regulations provides that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors' interests and ii the transferee is a regulated_investment_company ric real_estate_investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors' interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that i a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors' interests if each transferor transfers a diversified portfolio of stocks and securities and ii a portfolio of stocks and securities is considered to be diversified if it satisfies the and percent tests of sec_368 applying the relevant provisions of sec_368 except the government securities are included in total assets for purposes of the denominator of the and percent tests unless acquired to meet the and tests but are not treated as securities of an issuer for purposes of the numerator of the and percent tests a corporation is diversified within the meaning of sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of or fewer issuers for purposes of this clause all members of a controlled_group_of_corporations within the meaning of sec_1563 shall be treated as one issuer for purposes of this clause a person holding stock in a regulated_investment_company a real_estate_investment_trust or an investment_company which meets the requirements of this clause shall except as provided in regulations be treated as holding its proportionate share of the assets held by such company or trust conclusions after applying the relevant law to the facts submitted and the representations made we find that the transfer by the new and founding members to a is not a transfer of plr-153610-08 property to a partnership that would be treated as an investment_company within the meaning of sec_351 if a were incorporated provided that this is the only transfer to a except for transfers solely of cash and or a diversified portfolio of stocks and securities accordingly no gain_or_loss will be recognized by a or the new and founding members on contribution of the assets described above to a in exchange for an interest in a we express no opinion on the tax treatment of the transaction described above under any other provision of the code or regulations or the tax treatment of any conditions existing at the time or or effects resulting from the transaction not specifically covered by the above ruling in particular we express no opinion as to whether the proposed transaction described above is part of a plan to achieve diversification without recognition of gain under sec_1_351-1 furthermore we express no opinion as to the consequences of other transfers to a either as to whether such other transfers would be transfers to an investment_company or would except for transfers solely of cash and or a diversified portfolio of stocks and securities when taken together with the transfers by the new and founding members cause those transfers to be considered transfers to an investment_company under a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
